Citation Nr: 0111031	
Decision Date: 04/16/01    Archive Date: 04/23/01	

DOCKET NO.  89-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder to 
include Agent Orange exposure residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1970.  This matter 


came before the Board of Veterans' Appeals (Board) on appeal 
from a March 1988 rating decision of the Montgomery, Alabama, 
Regional Office (RO) which, in pertinent part, denied service 
connection for a skin disorder to include Agent Orange 
exposure residuals.  In September 1988, the veteran submitted 
a notice of disagreement.  In November 1988, the RO issued a 
statement of the case to the veteran and his accredited 
representative.  In January 1989, the veteran submitted a 
substantive appeal.  In November 1989, the Board remanded the 
veteran's appeal to the RO for additional action.  In October 
1998, the Board again remanded the veteran's appeal to the RO 
for additional action.  

In January 1999, the RO denied the veteran's claim of 
entitlement to a monetary allowance for a child suffering 
from spina bifida who is a child of a Vietnam veteran.  In 
June 1999, the veteran submitted a notice of disagreement 
with that decision.  In April 2000, the RO issued a statement 
of the case to the veteran and his accredited representative 
which addressed the issue of the veteran's entitlement to a 
monetary allowance for a child suffering from spina bifida.  
The veteran has been represented throughout this appeal by 
the American Legion.  

The Board observes that the veteran did not submit a 
substantive appeal from the denial of a monetary allowance 
for a child suffering from spina bifida.  In January 2001, 
the Board notified the veteran in writing that neither a 
substantive appeal from the January 1999 denial of 
entitlement to a monetary allowance for a child suffering 
from spina bifida nor a request for an extension of time in 
which to file such a substantive appeal had been received.  
The veteran was informed that he had sixty days in which to 
submit evidence and/or argument reflecting that a substantive 
appeal as to the issue of entitlement to a monetary allowance 
for a child suffering from spina bifida was perfected and/or 
to request a hearing on that matter.  The veteran apparently 
did not respond to the Board's notice.  Therefore, the issue 
of the veteran's entitlement to a monetary allowance for a 
child suffering from spina bifida is not before the Board for 
appellate consideration and will not be addressed below.  The 
decision is final.  It is not harmless error when the Board 
ignores jurisdictional thresholds.  McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  


REMAND

The statutes governing the adjudication of claims for 
Department of Veterans Affairs (VA) benefits have recently 
been amended.  The amended statutes direct that, upon receipt 
of a complete or substantially complete application, the VA 
shall notify the veteran of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's claim for 
service connection has not been considered under the amended 
statutes.  Therefore, the claim must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran has indicated repeatedly that he was treated for 
chloracne at the Tuscaloosa, Alabama, VA Medical Center 
(VAMC) during the 1970's.  In a July 1987 written statement, 
the veteran indicated that the Tuscaloosa, Alabama, VAMC had 
no clinical documentation pertaining to him as his records 
had been mailed to the East Point, Georgia, Federal Record 
Center in August 1985.  An April 2000 Report of Contact (VA 
Form 119) conveys that there was no outpatient clinical 
documentation pertaining to treatment of the veteran at the 
Tuscaloosa, Alabama, VAMC for the period between January 1970 
and January 1980.  Records from the East Point, Georgia, 
Federal Records Center have not been incorporated into the 
claims file.  In reviewing a similar factual scenario, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

The current clinical documentation of record does not reflect 
that the veteran has been diagnosed with a skin disorder or 
any other disability listed in 38 C.F.R. § 3.309(e).  The 
presumption of Agent Orange exposure under the provisions of 
38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309(e) may therefore not be available.  The 
veteran's statements as to his alleged inservice Agent Orange 
exposure have not been sent to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification.  No other action to verify the veteran's 
alleged Agent Orange exposure has apparently been taken.  The 
Board finds that such action would be helpful in resolving 
the issues raised by the instant appeal.  McCartt v. West, 
12 Vet. App. 164, 168 (1999).  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should submit the veteran's 
personnel records and statements as to 
his alleged Agent Orange exposure while 
serving with the Air Force in the 
Republic of Vietnam to the USASCRUR for 
verification.  

2.  The RO should contact the East Point, 
Georgia, Federal Records Center and 
request that all records pertaining to 
the veteran's treatment, including that 
provided at the Tuscaloosa, Alabama, 
VAMC, be forwarded for incorporation into 
the record.  If the records are 
unavailable, a written statement to that 
effect should be incorporated into the 
record.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a skin disorder to include 
Agent Orange exposure residuals with 
express consideration of the Court's 
holding in McCartt v. West, 12 Vet. App. 
164 (1999).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

